Gregg, J. Tbe transcript shows that at the November term, 1866, of the Carroll circuit court, the appellee recovered judgment against the appellant upon an appeal from the judgment of a justice of the peace. The record states that the appellant interposed his plea of the statute of limitations, and that replication was entered thereto, and upon trial, the court found for the appellee fifty-five dollars debt, and thirty-two dollars and twenty-nine cents damages, for which judgment was rendered. The record then recites that the appellant filed his bill of exceptions ; his affidavit for an appeal, and entered into recognizance. This is, in substance, the whole record here. There is no motion for a new trial; there is no bill of exceptions in the record; there is no copy of the account, note or bond on which the suit was founded or of any pleading showing the nature of the suit. The case has been in this court since the 9th of February, 1869, and no steps have been taken to bring any of these matters before this court. As there is nothing before us, but the judgment, indicatiug the nature of the suit, and no error pointed out in any of the proceedings, we are bound to presume in favor of the action of the court below. The judgment is affirmed.